Citation Nr: 1003559	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-20 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether a timely substantive appeal was filed with respect to 
an August 2006 rating decision that denied entitlement to 
service connection for hypertension, hemorrhoids, 
pseudofolliculitis barbae, and myopic presbyopia, as well as 
ratings in excess of 10 percent for a bilateral knee 
disorder.


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 
1972, April 2000 to November 2000, and December 2004 to 
February 2006.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a decision letter of September 
2007 by the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Jackson, Mississippi.   In the decision 
letter, the RO notified the Veteran that the VA Form 9 
received on August 21, 2007 was not timely because his right 
to appeal had expired.

The Board also notes that since the last statement of the 
case was issued the Veteran submitted an article on the slow 
processing of claims by the Jackson, Mississippi RO and no 
waiver from the Veteran was received.  However, the Board 
finds this article is not pertinent to the pending claim.  
The article focuses on the generally slow processing of 
claims and the delay caused by the time it takes to process 
radiation claims, but in no way addresses the specific issues 
raised by the matter at bar, including mailing 
irregularities, address change procedures, or the Veteran's 
situation specifically.  A waiver for this evidence is not 
necessary, nor is the initial consideration of this evidence 
by the RO.


FINDINGS OF FACT

1.  A decision of August 2006 denied the Veteran's claims for 
service connection for hypertension, hemorrhoids, 
pseudofolliculitis barbae, and myopic presbyopia, and granted 
service connection for a bilateral knee disorder.  A 
notification letter dated August 16, 2006, explained the 
decision, and an enclosure sent with that letter advised him 
of his appellate rights.

2.  The Veteran expressed disagreement with the denials of 
service connection and with the ratings assigned for his 
bilateral knee disorder in a document received on December 
11, 2006.

3.  On June 15, 2007, the RO issued a statement of the case 
which addressed the claims.

4.  The Veteran did not file a substantive appeal above 
within one year from the day that the VA local office mailed 
the Veteran notice of the decision on appeal (August 16, 
2006) or within 60 days from the day that the local VA office 
mailed the SOC to the Veteran (June 15, 2007).
5.  A substantive appeal statement was not received until 
August 20, 2007.

6.  The RO treated the Veteran's untimely substantive appeal 
as a claim to reopen, and re-adjudicated the claims 
accordingly in a February 2008 rating decision.  The Veteran 
did not appeal the February 2008 decision and it too, is 
final.


CONCLUSION OF LAW

The Veteran did not submit a timely appeal of the decision of 
August 16, 2006.  
38 C.F.R. §§ 20.202, 20.302 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At issue in this case is whether the Veteran filed a timely 
substantive appeal with regard to an August 2006 rating 
decision.  

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully by statute and regulations.  
According to 38 C.F.R. § 20.200 (2009), an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  See also 38 U.S.C.A. § 7105(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 20.201 (2009) (outlining 
requirements for filing notices of disagreements and 
appeals).

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
See 38 C.F.R. § 20.202.  The substantive appeal should set 
out specific arguments relating to errors of fact or law made 
by the RO in reaching the determination(s) being appealed.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.   To the extent 
feasible, the argument should be related to specific items in 
the statement of the case.  Id.   If the statement of the 
case addressed multiple issues, the appeal must either 
indicate that it is an appeal as to all issues, or it must 
specifically indicate which issues are being appealed.  Id.
The Veteran must file the substantive appeal within 60 days 
from the date the statement of the case is mailed or within 
the remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever period ends later.  38 U.S.C.A. § 
7105(d)(3); 38 C.F.R. § 20.302(b).  The substantive appeal 
must be filed with the VA office from which the Veteran 
received notice of the determination being appealed.  See 38 
C.F.R. § 20.300.
The period for filing a substantive appeal may be extended 
for good cause.  The request for such an extension must be in 
writing and must be made prior to the expiration of the time 
limit for filing the substantive appeal or the response to 
the supplemental statement of the case.  38 C.F.R. § 20.303.  
Proper completion and filing of a substantive appeal are the 
last actions the Veteran needs to take to perfect an appeal.  
38 C.F.R. § 20.202.  If the Veteran fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, he is statutorily barred from 
appealing the RO decision.  38 U.S.C.A. §§ 7105(a), (d)(3), 
7108.

When the Rules require that any written document be filed 
within a specified period of time, a response postmarked 
prior to expiration of the applicable time limit will be 
accepted as having been timely filed.  In the event that the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the date of receipt of the document 
by the Department of Veterans Affairs.  In calculating this 
5-day period, Saturdays, Sundays and legal holidays will be 
excluded. 38 C.F.R. 20.205(a).  In computing the time limit 
for filing a written document, the first day of the specified 
period will be excluded and the last day included. Where the 
time limit would expire on a Saturday, Sunday, or legal 
holiday, the next succeeding workday will be included in the 
computation.  38 C.F.R. 20.305(b).

Here, the Board has reviewed all of the evidence of record, 
and concludes that the Veteran did not file a timely 
substantive appeal.  Thus, the Board does not have 
jurisdiction over the issues identified on the August 2006 
rating decision and June 2007 statement of the case.

The Veteran originally filed a claim for service connection 
for hypertension, hemorrhoids, pseudofolliculitis barbae, 
myopic presbyopia, and a bilateral knee disorder in March 
2006.  In a rating decision of August 10, 2006, the RO denied 
all of the claims except the bilateral knee disorder, for 
which service connection was granted and separate 10 percent 
ratings were assigned for each knee.  Notice of this decision 
and of the Veteran's appellate rights was sent to the Veteran 
on August 16, 2006.  In a document received by VA in December 
2006, the Veteran expressed his disagreement with the service 
connection denials, and with the ratings assigned for his 
knees.  On June 15, 2007 the Veteran was sent a Statement of 
the Case.  His substantive appeal was received by VA on 
August 21, 2007 and holds a postmark of August 20, 2007  

Based on the applicable statute and regulations, the Veteran 
had one year from the date of the August 16, 2006 rating 
decision notice mailing or 60 days from the date of the June 
15, 2007 statement of the case to file a substantive appeal.  
Pursuant to the regulations, one year from the date of the 
August 16, 2006 rating decision was August 17, 2007, and 60 
days from the June 15, 2007 statement of the case was August 
14, 2007.  Accordingly, the Veteran's substantive appeal was 
not timely filed.  The Veteran was notified by way of a 
September 2007 letter that he failed to timely file a 
substantive appeal to the August 2006 rating decision and the 
June 2007 SOC.  The RO stated that it would take no further 
action on the Veteran's appeal because the VA Form 9 was not 
timely received.  However, the RO indicated that it would 
treat the Veteran's untimely filed VA Form 9 as a claim to 
reopen the issues of entitlement to service connection and an 
increased rating claim for his bilateral knee disorder.  In a 
February 2008 rating decision the RO adjudicated these issues 
accordingly.  The Veteran never expressed his disagreement 
with that decision, and it too became final. 

As the present appeal ensued, the Veteran presented several 
arguments as to why his August 2007 substantive appeal was 
not untimely.  He argues that he committed no error, but that 
VA and/or his estranged wife are at fault for the untimely 
receipt of his substantive appeal.  

In his substantive appeal of this issue he claims that prior 
to the issuance of the June 2007 statement of the case, he 
walked into the Jackson RO and changed his address in person.  
He argues that VA negligently handled this information, and 
that his new address was never imputed into the system.  The 
Veteran has also argued that mail sent to his old address was 
not returned to VA as undeliverable because his estranged 
wife was still living in the residence and accepted the mail, 
but did not give it to him in a timely fashion.  In his 
substantive appeal of this issue, he states he did not 
receive the statement of the case until July 10-11, 2007.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a presumption of regularity 
that the Secretary properly discharges his official duties by 
mailing a copy of a VA decision to the last known address of 
the Veteran and the Veteran's representative, if any, on the 
date that the decision was issued.  Woods v. Gober, 14 Vet. 
App. 214, 220 (2000); 38 U.S.C.A. § 7104(e).  Thus, "clear 
evidence" is required to rebut the presumption of regularity.  
Clarke v. Nicholson, 21 Vet. App. 130, 134 (2007).
	
An assertion of non-receipt, or in this case late receipt, 
standing alone, such as the Veteran makes here, does not 
rebut the presumption of regularity.  Id. at 133.  Instead, 
the Veteran must provide additional evidence to corroborate 
late receipt or non-receipt, such as an addressing error by 
VA that was consequential to delivery.  Id.  Absent such 
evidence and absent evidence that any notice sent to the last 
known address has been returned as undeliverable, VA is 
entitled to rely on the address.  Woods, 14 Vet. App. at 220.

Here, the RO mailed all documents issued prior to his August 
2007 substantive appeal to the same address the Veteran had 
always used.  There is no evidence to support his contention 
that a change of address was made prior to June 2007.  There 
are no Reports of Contact of record, no internal notations, 
and no official documentations of any address change having 
occurred.  The Veteran alleges that his estranged wife gave 
him the statement of the case in July 2007, yet he did not 
then return to the RO to investigate and resolve the mix-up 
with his alleged address change.  Further, having received 
the statement of the case in mid-July 2007, the Veteran still 
had time to submit his substantive appeal in a timely fashion 
by mid-August 2007 but simply did not do so.  Mail was sent 
to the Veteran at his old address in February 2007, April 
2007, June 2007, and July 2007, and none was returned to VA 
as undeliverable.  VA is entitled to rely on the presumption 
of regularity in this case.  
The Board also finds that the Veteran was properly notified 
of the information needed to file a timely substantive 
appeal.  Moreover, the Veteran has not alleged any impairment 
which would make understanding or following the instructions 
contained in the rights advisement letter difficult.  See 
generally, Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) (noting that a reasonable person could be expected to 
understand from the notice provided what was needed).  
Further, there is no evidence of record to show that the 
Veteran requested an extension in writing in this case during 
the requisite time period.  He also did not submit any 
additional evidence during the pertinent period which could 
trigger a change in the date by which his substantive appeal 
was due.  See 38 C.F.R. § 20.302 and § 20.304 (the time limit 
for filing an appeal is extended where the submission of 
additional evidence requires issuance of a supplemental 
statement of the case). 

For all of these reasons, the Board concludes that the 
Veteran's substantive appeal was not timely filed and that 
the Board does not have jurisdiction of the claims of 
entitlement to service connection for hypertension, 
hemorrhoids, pseudofolliculitis barbae, and myopic 
presbyopia, or the increased rating claims for a bilateral 
knee disorder.  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist Veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).

The facts of this case are not in dispute.  The record shows 
that a timely substantive appeal was not filed and there is 
no indication that the Veteran requested an extension of time 
in which to file an appeal.  As the Veteran's substantive 
appeal was not timely filed, his claims of entitlement to 
service connection and increased ratings cannot be considered 
on the merits.

Because the application of the law to the undisputed facts is 
dispositive of this appeal, the VCAA is not applicable in 
this instance.  See Mason v. Principi, 16 Vet. App. 129 
(2002).


ORDER

The Veteran did not submit a timely appeal of the August 2006 
rating decision.   The appeal is dismissed.


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


